 



IMAX CORPORATION
Exhibit 10.4
Amended Employment Agreement
Imax (the “Company”) and Executive subject to Section 5(e) here, agree to cancel
the last year of the term of employment of the Executive’s employment agreement
dated July 1, 1998 (“Original Employment Contract”) and extend the employment
term for three additional years with the new term from July 1, 2000 to June 30,
2003 (the “Amended Contract”) on the same terms and conditions as set out in the
Original Employment Contract, except as specified below. Terms used herein and
not defined herein shall have the meanings assigned to them in the Original
Employment Contract.

1.   Cash Compensation – As set out in the Original Employment Contract.   2.  
Additional Option Grants – The Company agrees to issue Executive 800,000
ten-year options at a strike price equal to the closing price on the day the
Board approves this agreement. Except as provided below, options will vest 1/3
on January 1, 2001, 1/3 on July 1, 2001, and 1/3 on July 1, 2002.   3.  
Restricted Stock Grant – The Company agrees to issue 180,000 restricted shares
(or their Phantom Stock equivalent) to Executive on the day the Board approves
this agreement. Except as provided below, restricted stock will vest 1/3 on
January 1, 2001, 1/3 on July 1, 2001, and 1/3 on July 1, 2002.   4.   Should any
required regulatory or shareholder approvals with respect to the granting of the
options or restricted stock not be obtained by the Company, the Company shall
make such adjustments to the Executive’s compensation hereunder as will put the
Executive in the same after-tax financial position as he would have been if such
approvals had been received.   5.   Change of Control Provisions

  (a)   In the event of a Change of Control (without regard of any subsequent
event) there will be accelerated vesting of the Executive’s stock options and
restricted stock.     (b)   In the event of a Change Of Control and subsequent
termination (or constructive termination) of the Executive there will be an
acceleration (without any discount to present value) of the cash component of
Executive’s compensation under the Amended Contract (and the Original Employment
Agreement if the renewal term has not yet commenced) equal to the number of
years left on the Executive’s

 



--------------------------------------------------------------------------------



 



      agreements (including a fraction thereof) times the total cash
compensation of the Executive for the full (i.e., 12 month) fiscal year
preceding termination.     (c)   If there is a Change of Control by way of stock
merger the options will vest (as set out in 5(a) directly above) and be
converted at the stock merger conversion ratio into options of the acquiring
company (if it is public) or a cash-out of the options (if it is not public).  
  (d)   A change of control is defined as any person or persons acting in
concert acquiring beneficial ownership of greater than 50% of the outstanding
common shares of the Company, whether by direct or indirect acquisition or as a
result of a merger or reorganization or a sale of all or substantially all of
the Company’s assets and will not include sale of the WP block to one or more
third parties.     (e)   If there is no Change of Control by 12/31/00, the
contract extension component of this Amended Contract shall become void but the
options and restricted stock grants included in this Amended Contract become
fully vested upon the earlier of a Change of Control subsequent to 12/31/00,
termination, non-renewal, constructive termination or 6/30/01. In addition, if
there is no change of Control by 12/31/00, the term of the Original Employment
Agreement shall be reinstated whereby Executive shall continue to render
services to Company until 6/30/01.

6.   Voluntary Resignation, Termination, Etc.

  (a)   If the Executive shall voluntarily resign, all unvested options and
restricted stock shall be cancelled immediately and all vested options shall
remain exercisable for the duration of their original term.     (b)   If the
Executive shall be terminated without cause all unvested stock options,
restricted stock and cash compensation (salary and bonus without any discount to
present value as described in section 5(b) above) shall immediately vest and
become due.     (c)   If the Executive shall be terminated for Cause all
unvested options and unvested restricted stock (including those granted pursuant
to previous employment agreements between Company and Executive) shall be
cancelled immediately and all of the Executive’s options and restricted stock
must be exercised within 90 days of termination, after which date they shall be
cancelled.

7.   Retirement and Long Term Health Coverage

  (a)   The Company agrees to create a retirement plan for the Executive as set
out in Exhibit 1.     (b)   Company agrees to maintain retiree health benefits
for Executive upon termination of the Executive’s employment equal to the
benefits provided for active employees until the Executive becomes eligible for
Medicare and, thereafter, Medicare supplement coverage selected by Executive.

2



--------------------------------------------------------------------------------



 



8.   Restrictions on Competitive Employment – As agreed upon in the Original
Employment Contract; however, the term of the Non-Compete shall be extended to
four (4) years beyond termination of employment.   9.   Consultancy – At the end
of Executive’s employment (for whatever reason), Executive agrees to consult
with Company for a period of three years on such issues and items as requested
by Company, including but not limited to theater signings, management issues,
film strategy issues, technological issues and/or issues with respect to
management transition subject to the Executive’s other commitments.   10.  
Incorporation by Reference – All clauses in the Original Employment Contract
will remain in full force and effect unless specifically amended in this
agreement. In the event of any conflict between the Original Employment Contract
and the Amended Contract, the Amended Contract shall prevail.   11.  
Arbitration – All disputes under this agreement shall be subject to binding
arbitration under the AAA rules and Company shall be required to cover
Executive’s legal costs and the cost of arbitration.   12.   Long Form Agreement
– Until such time as this agreement is superceded by a long form agreement, it
will represent the binding agreement for both parties.

     
Bradley J. Wechsler
  Imax Corporation
 
   
“Bradley J. Wechsler”
  “Garth M. Girvan”
 
   
 
  By: Garth M. Girvan
 
   
7/12/00
   
 
   
Date
   

3



--------------------------------------------------------------------------------



 



EXHIBIT 1
SERP Benefit Summary
Brad Wechsler
Imax Corporation
Retirement Age – Age 55
SERP Benefit – Retirement and Survivor Benefits
Retirement Benefit – 73.5% of final five-year average full cash compensation
(including bonus)
Survivor Benefit – 100% of Retirement Benefit
Death Benefit – Survivor Benefit
Disability Benefit – SERP Benefit
Severance Benefits –
Change of Control — SERP Benefit
Termination – SERP Benefit
Resignation – SERP Benefit, according to the
Following Vesting Schedule:
50% vested, plus 50% spread over the remaining working years to age 55
For Cause – Loss of Benefits

Cost of Living Adjustment –  Applies to the Retirement and Survivor Benefits At
a rate according to the published Cost of Living Tables (For illustrative
purposes at 3.0% per annum)

4